Name: Commission Regulation (EC) No 2446/2000 of 6 November 2000 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs
 Type: Regulation
 Subject Matter: agricultural activity;  economic geography;  marketing;  foodstuff;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32000R2446Commission Regulation (EC) No 2446/2000 of 6 November 2000 supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs Official Journal L 281 , 07/11/2000 P. 0012 - 0013Commission Regulation (EC) No 2446/2000of 6 November 2000supplementing the Annex to Regulation (EC) No 2400/96 on the entry of certain names in the Register of protected designations of origin and protected geographical indications provided for in Council Regulation (EEC) No 2081/92 on the protection of geographical indications and designations of origin for agricultural products and foodstuffsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs(1), as last amended by Commission Regulation (EC) No 1509/2000(2), and in particular Article 6(3) and (4) thereof,Whereas:(1) In accordance with Article 5 of Regulation (EEC) No 2081/92, Spain, France, Italy and Ireland have sent the Commission applications for the registration of certain names as designations of origin or geographical indications.(2) In accordance with Article 6(1) of that Regulation, the applications have been found to meet all the requirements laid down therein and in particular to contain all the information required in accordance with Article 4 thereof.(3) No statements of objection within the meaning of Article 7 of the above Regulation have been forwarded to the Commission following publication in the Official Journal of the European Communities(3) of the names in the Annex to this Regulation.(4) The names should therefore be entered in the Register of protected designations of origin and protected geographical indications and hence be protected throughout the Community as protected designations of origin and protected geographical indications.(5) The Annex to this Regulation supplements the Annex to Commission Regulation (EC) No 2400/96(4), as last amended by Regulation (EC) No 1904/2000(5),HAS ADOPTED THIS REGULATION:Article 1The names in the Annex to this Regulation are added to the Annex to Regulation (EC) No 2400/96 and entered as protected designations of origin (PDO) and protected geographical indications (PGI) in the Register of protected designations of origin and protected geographical indications provided for in Article 6(3) of Regulation (EEC) No 2081/92.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 November 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 208, 24.7.1992, p. 1.(2) OJ L 174, 13.7.2000, p. 7.(3) OJ C 38, 10.2.2000, p. 3; OJ C 21, 25.1.2000, p. 20; OJ C 77, 17.3.2000, p. 2; OJ C 77, 17.3.2000, p. 6, and OJ C 93, 31.3.2000, p. 2.(4) OJ L 327, 18.12.1996, p. 11.(5) OJ L 228, 8.9.2000, p. 57.ANNEXPRODUCTS LISTED IN ANNEX I TO THE EC TREATY, INTENDED FOR HUMAN CONSUMPTIONMeat-based productsIRELANDTimoleague Brown Pudding (PGI)CheeseSPAINQueso de l'Alt Urgell y la Cerdanya (PDO)Fruit, vegetables and cerealsSPAINMelocotÃ ³n de Calanda (PDO)ITALYLimone di Sorrento (PGI)Oils and fatsOlive oil:ITALYChianti Classico (PDO)Terre di Siena (PDO)CiderFRANCECidre de Bretagne or cidre breton (PGI)Cidre de Normandie or cidre normand (PGI)